                     Case 4:20-cv-07612-YGR Document 10 Filed 11/25/20 Page 1 of 4



 1   Nicholas M. Wajda (SBN 259178)
     nick@wajdalawgroup.com
 2   WAJDA LAW GROUP, APC
     6167 Bristol Parkway, Suite 200
 3   Culver City, California 90230
     (310) 997-0471 Telephone
 4
     Attorney for the Plaintiff
 5   CAROL LENZINI
 6
     David J. Kaminski (SBN 128509)
 7   kaminskid@cmtlaw.com
     Stephen A. Watkins (SBN 205175)
 8   watkinss@cmtlaw.com
     CARLSON & MESSER LLP
 9   5901 West Century Boulevard, Suite 1200
     Los Angeles, California 90045
10   (310) 242-2200 Telephone
     (310) 242-2222 Facsimile
11
     Attorneys for Defendant
12   DCM SERVICES, LLC
13
                                     UNITED STATES DISTRICT COURT
14
                                   NORTHERN DISTRICT OF CALIFORNIA
15
16   CAROL LENZINI, individually and on behalf ) CASE NO. 4:20-cv-07612-YGR
     of others similarly situated,             )
17                                             ) STIPULATION TO EXTEND TIME TO
                     Plaintiff,                ) RESPOND TO COMPLAINT (L.R. 6-1)
18                                             )
             vs.                               ) Current Response Date: November 27, 2020
19                                             ) New Response Date: December 18, 2020
     DCM SERVICES, LLC,                        )
20                                             )
                     Defendant.                )
21                                             )
                                               )
22                                             )
                                               )
23
24                  IT IS HEREBY STIPULATED between Plaintiff CAROL LENZINI (“Plaintiff”) and

25   Defendant DCM SERVICES, LLC (“Defendant”), through their respective counsel, as follows:

26   ///

27   ///

28   ///



     {00142721;1}                                 1
                                                      STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                                                                  CASE NO. 4:20-cv-07612-YGR
                     Case 4:20-cv-07612-YGR Document 10 Filed 11/25/20 Page 2 of 4



 1                  Defendant shall have an extension of time, up to and including December 18, 2020, within
 2   which to respond to Plaintiff’s Complaint on file herein. This stipulation may be filed without
 3   approval of the Court in accordance with Local Rule 6-1.
 4
 5   DATED: November 25, 2020                           WAJDA LAW GROUP, APC
 6
                                                        By: /s/ Nicholas M. Wajda
 7
                                                                Nicholas M. Wajda
 8                                                              Attorney for Plaintiff

 9
10
11
     DATED: November 25, 2020                           CARLSON & MESSER LLP
12
13
                                                        By:       s/David J. Kaminski
14                                                               David J. Kaminski
                                                                 Stephen A. Watkins
15                                                               Attorneys for Defendant
                                                                 DCM SERVICES, LLC
16
17
18
19
20
21
22
23
24
25
26
27
28



     {00142721;1}                                       2
                                                              STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                                                                          CASE NO. 4:20-cv-07612-YGR
                     Case 4:20-cv-07612-YGR Document 10 Filed 11/25/20 Page 3 of 4



 1                             ATTESTATION AND CERTIFICATE OF SERVICE
 2                  I, David J. Kaminski, am the ECF user whose identification and password are being used
 3   to file the STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT. Pursuant to
 4   Civil Local Rule 5-1(i)(3), I hereby attest that all counsel whose electronic signatures in the
 5   STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT provided their authority
 6   and concurrence to file that document.
 7
     DATED: November 25, 2020                          CARLSON & MESSER LLP
 8
 9
                                                       By:      /s/David J. Kaminski
10                                                              David J. Kaminski
                                                                Stephen A. Watkins
11                                                              Attorneys for Defendant
                                                                DCM SERVICES, LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     {00142721;1}                                      3
                                                             STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                                                                         CASE NO. 4:20-cv-07612-YGR
                     Case 4:20-cv-07612-YGR Document 10 Filed 11/25/20 Page 4 of 4



 1                                         CERTIFICATE OF SERVICE
 2                  I hereby certify that on November 25, 2020, a true and correct copy of the foregoing
 3   STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT was filed through the
 4   ECF system, which will send notification of such filing to the following e-mail address(es):
 5
                           nick@wajdalawgroup.com
 6
 7
     DATED: November 25, 2020                          CARLSON & MESSER LLP
 8
 9
                                                       By:       s/David J. Kaminski
10                                                              David J. Kaminski
                                                                Stephen A. Watkins
11                                                              Attorneys for Defendant
                                                                DCM SERVICES, LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     {00142721;1}                                     4
                                                             STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                                                                         CASE NO. 4:20-cv-07612-YGR
